Citation Nr: 1629571	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  11-33 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disability, other than PTSD, to include bipolar disorder and depression. 

3.  Entitlement to service connection for ischemic heart disease (IHD) and coronary artery disease (CAD), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1974 and from December 1975 to September 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2010 and September 2014 by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims for service connection.  

The Board recognizes that in most cases it may be more efficient to address all diagnosed psychiatric disabilities as part of one issue of service connection for psychiatric disorder, as all service-connected psychiatric disorders would be rated as one disability under 38 C.F.R. § 4.130 (2015).  In this Veteran's case, however, because of the evidence of record, the Board finds that the aspect of the claim for service connection for PTSD is ready for adjudication on the merits, whereas the aspect of the broadened claim for service connection for other psychiatric disabilities, to include bipolar disorder and depression, is not.  Bifurcation of a claim generally is within VA's discretion.  Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

The issues of entitlement to service connection for a psychiatric disability other than PTSD and entitlement to service connection for ischemic heart disease or coronary artery disease are REMANDED to the Agency of Original Jurisdiction.




FINDINGS OF FACT

The Veteran's alleged stressor does not involve combat or fear of hostile military or terrorist activity, and is unverified.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in July 2010.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the March 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service. 38 C.F.R. § 3.303(d) (2015). 

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran alleges that his PTSD is the result of his active duty service while deployed in service in Thailand.  Specifically, the Veteran claims that he witnessed the burning of American service members while on mission into the Republic of Vietnam, and was gagged and threatened by the leaders of the group leading the mission to remain silent about the incident.  The Veteran asserts that his currently diagnosed PTSD is the result of that incident, where he feared for his life.  The Board finds that, while the Veteran has been diagnosed with PTSD, the preponderance of evidence remains against any confirmation of the Veteran's claimed stressor incident during service.  Therefore, as there is no corroborating evidence that confirms the Veteran's stressor, and the stressor is not related to fear of hostile military or terorirst activity, the claim for service connection must be denied. 

Generally, for service connection may be established there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  For specific claims of service connection for PTSD the evidence must show: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f) (2015).

The evidence required to establish a claimed in-service stressor depends on the nature of both the stressor and the Veteran's service.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, the Veteran's lay statements alone may establish occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, as long as the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f) (2015); Zarycki v. Brown, 6 Vet. App. 91 (1993).  

Even without combat participation, if the Veteran's claimed stressor is related to the fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

If the claimed stressor does not involve either combat or the fear of hostile military or terrorist activity, then the Veteran's claimed stressors must be corroborated by evidence other than the claimant's own testimony or the diagnosis of PTSD itself. 38 C.F.R. § 3.304(f) (2013); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  The occurrence of an event alleged as the stressor upon which a PTSD diagnosis is based, as opposed to the sufficiency of the alleged event to cause PTSD, is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91 (1993).

With regard to the claimed in-service stressor, the Veteran has continuously asserted that as part of his deployment in U-Tapao Airfield in Thailand, he volunteered for recovery missions into the Republic of Vietnam.  He asserts that during the third of those missions, in January 1974, while recovering bodies, he heard some fighting and shots fired.  The Veteran stated that he heard small arms fire, and as he approached the noise, he saw that one of his group leaders was shooting a gun and burning American bodies.  The Veteran then stated that he was gagged and told that he "wouldn't live" if he ever discussed the event.  Shortly after that incident, the Veteran claimed that he requested a transfer back to the states and left service.  He has consistently claimed that incident is the cause of his PTSD. 

As a preliminary matter, the Board finds that there is no evidence that the Veteran participated in combat during service.  The Veteran has never asserted that he participated in combat during service.  Therefore, the exception for the need for confirmation of the claimed in-service stressor for combat Veterans is inapplicable.  

Likewise, there is no evidence that the Veteran was in fear of hostile military or terrorist activities within the contemplation of this exception.  The incident the Veteran described did not involve hostile military forces or terrorists, and was furthermore, not consistent with the places, types, and circumstance of the Veteran's service.  The Veteran's personnel records indicate that he was a carpenter specialist based at U-Tapao Airfield in Thailand.  No service in Vietnam is noted in the Veteran's service records.  The Board finds that recovery of American bodies in Vietnam is also not consistent with service as a carpenter specialist in Thailand.  Accordingly, the Board finds that the Veteran's claimed stressor must be corroborated by evidence other than the Veteran's own testimony or the diagnosis of PTSD itself.  

The Board acknowledges that the competent medical evidence of record shows that the Veteran currently is diagnosed with an Axis I diagnosis of PTSD.  However, the preponderance of the evidence remains against the finding of any confirmation or corroboration of the claimed in-service stressor.  The Board notes that in the previous Board remand, the Board requested that VA inquire with the appropriate record depositories to confirm the Veteran's claimed in-service incident or his missions into Vietnam.  Those directives were substantially developed by the AOJ with no confirmation of the Veteran's claimed in-service incident provided by official sources.  Therefore, the Board finds that the claimed stressor events are not corroborated by evidence of record.

VA received responses to its inquiries from, the Air Force Historical Research Agency and the Joint Service Records Research Center (JSRRC).  The Air Force Historical Research Agency, noted that there was no record or evidence that corroborated the Veteran's claim that American human remains were burned in Vietnam in 1974, when the Veteran alleged he was in Vietnam on recovery missions.  The response noted that a search through documents during that time revealed no record that would be able to support the contentions by the Veteran.  Additionally, the Air Force Agency noted that the official history and record of the 554th Red Horse Squadron, the Veteran's squadron, did not reveal any missions into Vietnam.  Similarly, the response from the inquires to the JSRRC noted no records of the 554th squadron out of U-Tapao Air Force Base, Thailand, sending recovery missions to Vietnam, as claimed by the Veteran. 

The Board acknowledges that in their findings, the Air Force Historical Research Agency noted that most American forces were pulled out of Vietnam prior to the Veteran's claimed missions in 1974.  However, the lack of official records of the Veteran's missions does not make the need for corroborating evidence of the Veteran's claimed in-service incidents moot.  The lack of record keeping cannot demonstrate that those missions actually happened, or that the Veteran's alleged incidents took place. 

The Board also finds that a review of the Veteran's active duty personnel records shows no documentation or notation of any missions into Vietnam, to include the recovery missions claimed by the Veteran.  Additionally, the Board's review of the Veteran's service medical records for any suggestion that he received treatment for a psychiatric condition in-service shows no evidence of complaint or treatment of PTSD during service.

In addition, the Veteran claims to have been gagged and threatened during service to not reveal the nature of the burning of friendly remains.  The Board finds those assertions are not credible as the claimed missions were not corroborated by the evidence of record.  Therefore, the Board fins that the criteria for establishing PTSD based on personal assault are not met.

Therefore, the Board finds that preponderance of evidence is against a finding that corroborates or otherwise confirms the Veteran's claimed in-service stressor incident.  The preponderance of the evidence is against a finding that PTSD manifested in service or that any current PTSD is due to a confirmed incident in service, a personal assault during service, or the fear of hostile military or terrorist act during service.  Therefore, the claim for service connection for PTSD must be denied. 

The Board acknowledges that the Veteran has continuously and consistently contended that the described incident happened to him during service.  However, the question of whether the Veteran was exposed to a stressor in-service is a factual one and a question of fact for adjudicators.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such lay accounts.  Here, while the Veteran has certainly been diagnosed with PTSD, the Board finds that diagnosis does not preclude the need for such in-service stressor to be verified.  Therefore, the Board finds that without confirmation or verification of the Veteran's in-service stressor, the preponderance of evidence remains against the claim, and the Veteran's claim for service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for PTSD is denied. 


REMAND

The Board finds that additional development is required for the claims for service connection for acquired psychiatric conditions and IHD and CAD.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

With regard to the Veteran's claim for service connection for a psychiatric disability other than PTSD, the Board notes that in addition to PTSD, the Veteran has also been diagnosed with bipolar disorder and depression.  The Veteran has not yet been provided a VA examination to determine the nature and etiology of the non-PTSD psychiatric disabilities.

With regard to the Veteran's claim for service connection for IHD and CAD, to include as due to herbicide exposure, the Board notes that in the September 2015 substantive appeal, the Veteran noted that he wanted to present testimony before a Veterans Law Judge by videoconference.  However, no hearing on that claim has been scheduled.  Therefore, there remains an outstanding request for a Board hearing, and that appeal must be remanded to schedule the Veteran for a Board hearing.  38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  Then, schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of any diagnosable psychiatric disability to include bipolar disorder and depression.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose all mental disorders found.  The examiner is asked to address whether it is as likely as not (50 percent or greater) that any diagnosed psychiatric disability, to specifically include bipolar disorder and depression, is etiologically related to, caused by, or aggravated (permanently increased in severity beyond the natural progress of the disorder) by any incident of active service.  A complete rationale for any opinion expressed should be included in the examination report. 

3.  Schedule the Veteran for a Board hearing by videoconference at the RO for the claim for service connection for ischemic heart disease and coronary artery disease.  Notify the Veteran of the date, time, and location of the hearing.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


